Citation Nr: 1132524	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for a November 2008 spinal fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from October 1959 to November 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2010 and November 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's post-operative residuals from a November 2008 spinal fusion did not necessitate at least one month of convalescence and have not manifested incompletely healed surgical wounds, required home confinement or nonweight-bearing, or immobilization by cast.  


CONCLUSION OF LAW

The criteria for a temporary total disability rating based on the need for convalescence following surgery for a November 2008 spinal fusion have not been met.  38 U.S.C.A. § 1155; 38 C.F.R § 4.30.


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2008, the Veteran underwent a lumbar fusion of the L3-4 to treat a service-connected low back disability.  He contends that a temporary total rating for surgery necessitating convalescence is warranted as he required home care for three weeks following the surgery and was on convalescent leave from work for six months.  
Under 38 C.F.R. § 4.30(a), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

Private treatment records document that the Veteran underwent a transforaminal interbody fusion on November 13, 2008 at the Gulf Coast Medical Center.  He improved each day during his hospital stay and was discharged to home four days after the surgery.  The discharge instructions included daily walks, no bending, lifting, or stooping, and permission to shower.  On November 24, 2008, the Veteran was seen for a follow-up appointment with his private physician and was described as doing well.  The surgical sutures were removed and an X-ray showed good alignment of the surgical graft and instrumentation.  The Veteran was issued a custom back brace and advised to return to the clinic in three months for re-examination.  

The medical evidence of record does not indicate that the Veteran required at least one month of convalescence following his November 2008 surgery.  He was only hospitalized for four days following the lumbar fusion, and was discharged to home with instructions to go on daily walks.  Although the Veteran reported in a December 2008 statement that he required home care for three weeks following his surgery and was on convalescent leave for six months, there is no objective evidence documenting at least one month of convalescence after the November 2008 operation.  The Board notes that VA specifically asked the Veteran in November 2010 to provide the names of his home-care agency and employer to allow for verification of the claimed convalescence, but no response to this request was ever received.  

It is also clear that the Veteran's post-operative residuals were not analogous to immobilization by cast and did not require confinement to the house.  He was issued a back brace by his doctor, but was not placed in a cast or immobilized and was instructed to go on daily walks at the time of his discharge from the hospital.  He also did not manifest postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations.  The Veteran's sutures were removed by his private doctor ten days after his discharge from the hospital and he was described as doing well.  Accordingly, the evidence does not contain evidence of post-operative residuals such as those contemplated by 38 C.F.R. § 4.30(a) to warrant the assignment of a temporary total rating.  

In sum, the evidence does not establish that the Veteran's November 2008 surgery did not most nearly approximate the criteria associated with a temporary total evaluation under 38 C.F.R. § 4.30(a).  The claim for a temporary total rating must therefore be denied. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

The Board notes that the Veteran was not provided a VA examination in response to his claim for a temporary total rating.  VA is obliged to provide an examination when the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, the record is clear that the Veteran's post-operative residuals of the November 2008 spinal fusion did not most nearly approximate the criteria contained in 38 C.F.R. § 4.30 to include at least one month of convalescence, incompletely healed wounds, or immobilization and house confinement.  The record contains evidence adequate to decide the claim, and a VA examination is not required by the duty to assist.  

The Board also finds that VA has complied with the April 2010 and November 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, additional records of VA treatment were added to the claims folder.  The Veteran was also contacted in April 2010 and November 2010 letters and asked to identify any additional medical evidence pertaining to his claim for a temporary total rating, including the name of the person or the agency who provided home care following his November 2008 surgery.  The Veteran was also asked to provide details regarding his employer to allow VA to verify his claimed period of convalescence.  No response to these requests was received.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim.  Any failure to develop this claim rests with the Veteran himself.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for a November 2008 spinal fusion is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


